Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 1 of 43 PageID 6580



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

 DIAMOND RESORTS
 INTERNATIONAL, INC.; DIAMOND
 RESORTS U.S. COLLECTION
 DEVELOPMENT, LLC; DIAMOND
 RESORTS HAWAII COLLECTION
 DEVELOPMENT, LLC; DIAMOND
 RESORTS MANAGEMENT, INC.,

       Plaintiffs,

 v.                                                    Case No. 6:17-cv-1394-Orl-37DCI

 AUSTIN N. AARONSON; and
 AARONSON, AUSTIN, PA.,

       Defendants.
 _____________________________________

                                        ORDER

       Plaintiffs Diamond Resorts International, Inc., Diamond Resorts U.S. Collection

 Development, LLC, Diamond Resorts Hawaii Collection Development, LLC, and

 Diamond Resorts Management, Inc. (collectively, “Diamond”) sued Defendants Austin

 N. Aaronson (“Mr. Aaronson”) and Aaronson, Austin, PA (“Aaronson Law Firm”)

 (collectively, “Defendants”) for claims arising from advertisements on the Aaronson

 Law Firm website (“Firm Website”) and Mr. Aaronson’s representation of clients who

 are or were Diamond members (“Diamond Clients”). (See Docs. 1, 47.) Defendants

 moved for summary judgment on all claims (Doc. 115 (“Motion”)), and Diamond

 opposed (Doc. 133). The Motion is due to be denied.



                                          -1-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 2 of 43 PageID 6581



                                    I.      BACKGROUND 1

        Diamond consists of Las Vegas-based timeshare developers managing over 420

 membership resorts worldwide. (Doc. 47, ¶¶ 1, 17–24.) Defendants are an Orlando-based

 attorney and his law firm focused on soliciting Diamond’s and other developers’

 timeshare members to become clients to free them from financial obligations under their

 timeshare purchase and financing contracts (“Timeshare Contracts”). (Id. ¶¶ 14, 15, 25.)

 To induce Diamond members to hire Defendants, Diamond alleges that Defendants put

 out false advertisements (“Subject Advertisements”) that lead Diamond members to

 believe they can get out of their Timeshare Contracts. (Id. ¶¶ 2, 26, 29, 32–53.) Thus,

 timeshare members have ceased payments under their Timeshare Contracts, and

 occasionally Diamond faced baseless arbitration proceedings. (Id. ¶¶ 4, 31, 37, 39–53.) The

 Court discusses the Subject Advertisements before turning to Defendants’ representation

 of Diamond Clients.

        A.     The Subject Advertisements

        The Subject Advertisements that Diamond claims are false and misleading all

 appear or have appeared on the Firm Website in text on webpages, articles, blogs, and

 videos. (See, e.g., Doc. 133-5.) One advertisement touting Defendants’ approach to

 timeshare cancellation appeared on the Firm Website’s homepage (“Homepage”) from




        1  The facts recited here may not be the “actual” facts of the case. See Davis v.
 Williams, 451 F.3d 759, 763 (11th Cir. 2006). Rather, they reflect Plaintiff’s “best case”—the
 Court must consider the facts in the light most favorable to Plaintiff as the nonmoving
 party. See Robinson v. Arrugueta, 415 F.3d 1252, 1257 (11th Cir. 2005); see also Walker v. City
 of Riviera Beach, 212 F. App’x 835, 837 (11th Cir. 2006).
                                               -2-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 3 of 43 PageID 6582



 August 2015 until August 2016:

        Timeshare ownership often feels like entrapment. How do we know this?
        Because people tell us. Their stories are remarkably consistent.
        ....

        But reciting this disturbing series of events is not going to help legally.
        Why? Because it’s your word against there’s [sic]. Plus, there are a thousand
        disclaimers and waivers in those closing documents, enough to absolve the
        developer of almost anything.

        But that’s not to say that you don’t have any leverage, any cards to play. At
        the Aaronson Firm, we focus on other ways to release your obligation. One
        in particular: Maintenance. Your developer has a fiduciary duty to manage
        the resorts in your best interest. Chances are, they’re in breach of that duty,
        in ways that are very obvious and easy to prove.

        This is where the developer is most vulnerable. This is where your leverage
        is. And you owe it to yourself to hire experienced, competent counsel. At
        the Aaronson Firm, we have over forty years of combined legal experience.
        And we are willing to sue, if necessary, in the interest of getting you
        released.

        So call us free of charge to discuss your situation, please. Your legal
        problems are not insurmountable.

 (Doc. 133-5, pp. 1, 4; see also Doc. 133-4, pp. 65–66.) This language changed later in 2016:

        But the chances are good that your timeshare developer is exposed legally
        in ways that are relatively straightforward and provable. And you owe it to
        yourself to hire experienced, competent counsel. At the Aaronson Firm, we
        have over forty years of combined legal experience. And we are willing to
        sue, if necessary, in the interest of getting you released.

        So call us free of charge to discuss your situation, please. Your legal
        problems are not insurmountable. If you are looking to cancel your
        timeshare Aaronson Law Group can help.

 (Doc. 133-5, pp. 1, 5.) In 2017 and 2018, the language changed again:

        But chances are good that your timeshare developer is exposed legally in
        ways that are relatively straightforward and provable. You owe it to
        yourself to hire experienced, competent counsel. At the Aaronson Law

                                              -3-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 4 of 43 PageID 6583



        Firm, we have over 80 years of combined legal experience. And we are
        willing to sue, if necessary, in the interest of getting your timeshare
        cancelled.

        So please contact us using one of our three convenient methods to receive
        a free consultation to discuss your situation. You can:

        1. Call us free of charge,
        2. Use our Contact Form above, or
        3. Live Chat with a person ready to assist you.

        YOUR LEGAL PROBLEMS ARE NOT INSURMOUNTABLE!

        If you need to cancel your timeshare, the Attorneys of the Aaronson Law
        Firm stand ready and able to help you!

    (Id. at 2, 6–7.)

        Another advertisement appeared on the Firm Website’s “How It Works” page. In

 early 2016, that page read:

        Quite often, one’s signature on a timeshare contract is obtained by fraud.
        And the debt that it creates generally outweighs any benefit to the owner.
        But to address it properly, it is imperative that you retain a licensed
        attorney.
        ....

        But experienced, competent counsel will know how to exploit other points
        of vulnerability. For example, the developer may well be perpetrating an
        ongoing conflict of interest. Improper handling of trust funds are [sic] also
        a major issue.

        This is where the developer is most vulnerable. This is where your leverage
        is. And by far the best way to leverage this is through a licensed attorney,
        who will have subpoena power over books and records.

        So call us free of charge to discuss your situation, please. Your problems are
        not insurmountable.

 (Id. at 2, 8.) The “How It Works” page updated later to include a diagram of the Aaronson

 Law Firm’s process of getting individuals out of their Timeshare Contracts. (Id. at 2, 9.)

                                             -4-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 5 of 43 PageID 6584



 The language from the Homepage and “How It Works” page also appears in videos on

 the Firm Website in which a man wearing a gray suit recites the same information. (Doc.

 132, ¶ 4 (video available from August 2015 to August 2016); id. ¶ 5 (current video).)

       These advertisements generally espouse Defendants’ view of common practices of

 the timeshare industry as a whole. (See Doc. 133-5.) But other advertisements on the Firm

 Website discuss Diamond specifically. (See Docs. 133-23, 133-24.) An example is the

 “article” entitled “Timeshare Traps” dated May 5, 2015:

       Diamond Resorts International, Inc., is an incredibly profitable company.
       They are also publicly traded, so that one can gain a certain amount of
       insight into how they operate. And they appear willing to stop at nothing
       to maintain this profitability.

       Diamond’s modus operandi recently has not been about building new
       resort facilities. Rather, it is inclined to acquire existing facilities from
       previous developers, many of which were set up on the deed system. In
       some cases, these resorts were substantially sold out to deeded owners.
       Undeterred, Diamond has then endeavored to ‘revoke’ the deeds, a
       unilateral act utterly without legal authority, and impose a ‘points’ system
       conferring greater access based upon amount of points purchased.

       In this fashion, Diamond can accomplish several things that it could not do
       otherwise: 1. It can again commence the sale of new timeshare interests
       without having to build new facilities; 2. It can do so without recording
       deeds in public records, which was a public disclosure substantially
       impeding it from overbooking resorts. This practice is incredibly unfair to
       owners of existing interests in these resorts, deeded or otherwise.

       So don’t be too surprised if, next time you try to book your vacation, you
       are told that you have insufficient points to access any of the
       accommodations, and that you’ll have to buy more.

       If you are disappointed with your Diamond timeshare, please don’t hesitate
       to call us concerning your legal options, including rescission of the contract,
       free of charge.

 (Doc. 133-23.) Another targeted advertisement appeared on the “Diamond Resorts

                                             -5-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 6 of 43 PageID 6585



 Timeshare Cancellation” page:

       Rescinding your Diamond Resorts International Timeshare Contract

       Unlike some other timeshare developers, Diamond Resorts International
       has never been a ‘hotelier’ per se.

       Why are timeshares often more profitable than hotels? Simply that selling
       you space in their facilities is more profitable than renting them to you, for
       several reasons:

       1. It creates a more predictable cash flow
       2. They can still rent the same facilities as a hotel if they’re not fully booked
       3. On the ‘points’ system, they can overbook, and deny you access on the
       basis that you don’t have enough of them. (No one said that any of this is
       necessarily lawful)
       4. They can just plain charge you more money. (See our blog on the ‘true
       cost of a timeshare’).

       If you’ve been hoodwinked into ‘purchasing’ your vacation, please feel free
       to contact us.

 (Doc. 133-24.)

       Last, this blog post titled “Timeshare Conflict of Interest”:

       Simply put, a conflict of interest exists when one’s duty to act in your best
       interest is compromised by some other factor, typically money. In the case
       of Diamond Resorts International, such a conflict is evident in every aspect
       of what they do, particularly in the management of their resorts.

       Here’s what we mean: You, as an owner of a timeshare, have certain rights,
       particularly voting rights, in association with the election of condominium
       association board members, which in turn make decisions concerning the
       management of the timeshare. Of these decisions, the most significant is the
       appointment of a professional ‘management’ company to maintain the
       facilities.
       ....

       But with DRI, that’s not exactly how it works. Rather, Diamond will
       invariably install itself as the management company running its resorts,
       even though it lacks a majority ownership interest in any given resort that
       would legally qualify it to do so. How can this be, you ask? If they don’t

                                              -6-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 7 of 43 PageID 6586



       own most of the units, they can’t even control the vote. By what legal
       authority can they do anything at all to control the management of the
       resort?

       Here is their rationale, taken from language contained in [the] most recent
       annual report . . . filed with the S.E.C.:




       Almost every statement in the foregoing ‘rationale’ is a non-sequitur. The
       disclosure makes a statement that the directors are elected by interval
       owners, which is an accurate statement of how things are supposed to
       work. But it then goes on to say that “As a result, the Company (Diamond)
       is entitled to voting rights with respect to directors of a given HOA . . .”
       Stop right there. The fact that the owners elect directors does not entitle
       Diamond to ‘voting rights’ except to the limited extent to which it actually
       has title to intervals in the resort. On information and belief, in no case does
       Diamond actually own a majority of intervals in any resort that they
       manage. But it get[s] better: In trying to explain the legal basis for its control
       of the resorts, the disclosure goes on to say that it’s “. . . [because] i. its
       ownership of intervals at the related resort” (duly noted and refuted) . . .
       [and] ii. its control of the Collections that hold intervals at the resort and/or
       . . . (so it’s [sic] control of the management company gives it the right to
       control the board of directors — not vice versa????? . . . [and] iii. its status as
       the developer of the resort”. So the developer, not the owners, of a resort now
       has status to forever control the board of directors. Maybe they can cite
       some legal authority for that one.

       In practice, what happens is this: Diamond will endeavor to circulate a
       number of ‘proxy’ proposals binding your vote as an owner to elect one of
       their insiders to the board. This they can do, even with ownership of a single
       interval. Invariably Diamond’s stooges will then appoint Diamond’s “U.S.
       Collections” arm to manage the resort.


                                              -7-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 8 of 43 PageID 6587



        Unlike Diamond, you the owner of a resort interval are ‘out of the loop’.
        You don’t have a roster of other owners, and thus no way to communicate
        with them. Thus, there is no[ ] way to galvanize opposition to the status
        quo. And the cycle repeats itself year after year.

        If any of this resonates with you, please call free of charge. We will discuss
        your legal options.

 (Doc. 132-2.) This post has been on the Firm Website since 2015. (Doc. 132, ¶ 3.)

        From January 1, 2013 to August 22, 2018, the Homepage had 69,027 visits, the

 “How It Works” page 12,923 visits, and the “Diamond Resorts Timeshare Cancellation”

 page 3,330 visits. (See Doc. 133-7.)

        B.     Defendants’ Representation of Diamond Clients

        About 258 Diamond timeshare owners have retained Defendants to cancel their

 Timeshare Contracts. (Doc. 133, ¶ 19; Doc. 133-1; Doc. 115-2, p. 8.) Diamond members

 find Defendants in various ways, including through internet searches, the Firm Website,

 online forums, and referrals from other individuals. (Doc. 115-5, pp. 34–40.) For about

 eighty of Defendants’ client matters involving Diamond members, the Diamond

 members became clients through the Firm Website. (See Doc. 133-9.) And almost half of

 Defendants’ Diamond Clients have delinquent Diamond accounts based on the members’

 failure to pay money owed under their Timeshare Contracts, including mortgage

 payments, interest payments, and maintenance or other fees. 2 (Doc. 133, ¶ 2; Doc. 115-2,

 p. 8; Doc. 115-15, pp. 9–10.) According to Diamond, as of July 31, 2018 these delinquencies

 totaled $ 4,578,838. (Doc. 115-15, p. 15.)



        2 These
             Diamond accounts became delinquent at various times relative to retaining
 Defendants—some before and some after. (See Doc. 115-5, pp. 1–15.)
                                              -8-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 9 of 43 PageID 6588



        In representing Diamond Clients, Defendants have started over thirty arbitrations

 against Diamond asserting claims for breach of fiduciary duty, conflicts of interest, and

 mishandling and misappropriation of maintenance fees—consistent with the allegations

 in the Subject Advertisements. (See Doc. 133-13.) Yet no arbitrations provided relief in

 Defendants’ clients’ favor on those asserted claims. 3 (See Docs. 115-5, 115-6; see also Doc.

 133-14.) Multiple times, the arbitrator found that the claims lacked good faith. (Doc. 115-

 5, pp. 11, 14, 34, 45, 62.) And in some, the arbitrator ruled in Diamond’s favor on

 counterclaims for breach of the Timeshare Contracts over Defendants’ clients’ failure to

 make payments on their promissory notes. (Doc. 115-5, pp. 11–18, 32, 37, 44–45, 62; Doc.

 115-6, pp. 83, 95, 134–35.) The Court highlights two Diamond Clients’ stories to illustrate

 Defendants’ approach to representation.

               1.     The Hardistys

        First, the Court addresses the experience of Ms. Hardisty, who purchased

 Diamond timeshare points for the first time in July 2015. (Doc. 115-19, pp. 11, 16, 29, 143.)

 After purchasing additional points in November 2015, she had second thoughts because

 she could not afford the payments and felt she had been lied to by Diamond. (Id. at 53–

 56, 61–64, 79, 100–01). This led her to conduct an internet search on how, if at all, she

 could get out of the Timeshare Contract. (Id.) There, she came across Mr. Aaronson’s

 name. (Id.) She clicked on the Firm Website and watched the video “talking about




        3 But that is not to say Defendants never prevailed on behalf of their Diamond
 Clients based on other claims, including fraud in the inducement and misrepresentations
 made by Diamond. (See, e.g., Doc. 115-3; Doc. 115-6, pp. 1–10, 136–37; Doc. 115-4.)
                                              -9-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 10 of 43 PageID 6589



  maintenance fees, how [Mr. Aaronson] can get you out of your timeshare, that kind of

  thing.” (Id. at 56.) The information in the video was the same as that in the Subject

  Advertisements. (Id. at 85–86.) While on the Firm Website, she submitted information

  about her situation and live chatted someone from the Aaronson Law Firm who gave her

  information about the process. (Id. at 56, 64, 100.) Following this online exchange, the

  Hardistys retained Mr. Aaronson. (Id. at 64–65.)

         During his representation of the Hardistys, Mr. Aaronson sent a demand letter to

  Diamond and began arbitration proceedings against Diamond. (See id. at 116–25.) But

  according to Ms. Hardisty, the claims Mr. Aaronson filed did not reflect her perception

  of Diamond’s wrongdoing. (Id. at 116–25, 129–43.) The claims in the letter and the

  statement of claim included claims for breach of fiduciary duty, violation of Nevada

  statutes, fraud in the inducement, conversion, quantum meruit, and rescission and an

  allegation that Diamond had misappropriated funds. (See Doc. 133-13, pp. 1–24.) Yet Ms.

  Hardisty found some facts asserted to be untrue, and she didn’t even know what some

  claims meant. (Doc. 115-19, pp. 116–25, 129–43.) Plus, none of the asserted claims seemed

  “obvious” or “easy to prove” as marketed by Defendants. (Id. at 128, 150.) And when Ms.

  Hardisty asked Mr. Aaronson for his advice about continuing to pay Diamond, he told

  her she “could probably stop paying them.” (Id. at 144, 154.) Perceiving this “advice” as

  permission, she ceased making payments. (Id.) Mr. Aaronson then terminated his

  representation before the arbitration hearing took place. (Id. at 65, 138, 146.)

                ii.    The Feldmans

         Second are the Feldmans. They bought Diamond timeshare points for the first time

                                              -10-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 11 of 43 PageID 6590



  in 2014. (Doc. 115-20, p. 40.) After Diamond increased their maintenance fees following

  their purchase of additional points in May 2015, they wanted to terminate their Timeshare

  Contract. (Id. at 45–51.) So Mr. Feldman looked for attorneys. (Id. at 52, 55.) He found Mr.

  Aaronson online and watched “a video [on his website] that seemed okay.” (Id. at 52, 55,

  91–92.) He then reviewed the Firm Website and looked into whether Mr. Aaronson had

  any malpractice or disciplinary issues from the Florida Bar. (Id. at 52–56.) Finding none,

  Mr. Feldman called Mr. Aaronson because he was the only attorney he could find. (Id.)

  Mr. Feldman found Mr. Aaronson to be “positive about being able to help,” so Mr.

  Feldman retained him. (Id. at 57–58, 93.) And although Mr. Aaronson made no guarantee

  about the outcome, according to Mr. Feldman, “[h]e was pretty certain” he could deliver.

  (Id. at 76–77.)

         Near the beginning of the representation, Mr. Feldman expressed that he did not

  want to keep paying Diamond. (Id. at 115.) Mr. Aaronson responded by telling him that

  “it would not be to [his] benefit to make any more payments.” (Id. at 115, 123.) Mr.

  Feldman said they “were instructed to stop payment on the promissory note”—“[Mr.

  Aaronson] agreed that we shouldn’t continue the note payment.” (Id. at 115–16, 124–25.)

  Mr. Aaronson later sent a demand letter to Diamond and filed a statement of claim on

  behalf of the Feldmans. (Id. at 98–115.) The claims Mr. Aaronson asserted were almost

  identical to the claims he asserted for the Hardistys. (See Doc. 133-13, pp. 141–47.)

  According to Mr. Feldman, the statement contained information he did not understand

  and other information he did not find accurate or know about. (Doc. 115-20, pp. 98–115.)

  Mr. Aaronson then represented the Feldmans during an arbitration hearing against

                                              -11-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 12 of 43 PageID 6591



  Diamond, where Mr. Feldman testified about the misrepresentations made by the

  Diamond salespeople. (Id. at 77–79.) Ultimately, the Feldmans did not prevail. (Id. at 81–

  82, 102.) Diamond counter-sued for their unpaid contract. (Id.) Mr. Feldman felt that the

  claims raised by Mr. Aaronson—based on maintenance fees, breaches of fiduciary duty,

  and conflicts of interest—were not obvious and easy to prove. (Id. at 121.) They retained

  a different lawyer to settle the outstanding amounts owed to Diamond. (Id. at 83, 113.)

         C.     The Instant Action

         Based on the Subject Advertisements and Defendants’ representation of Diamond

  Clients—both of which Diamond contends caused harm to Diamond’s reputation and

  sales—Diamond sued. (See Doc. 1.) Following the Court’s ruling on Defendants’ motion

  to dismiss (see Doc. 43), Diamond amended its complaint to allege: Count I, false

  advertising in violation of the Lanham Act; Count II, tortious interference with

  contractual relations; Count III, trade libel; and Count IV, violations of Florida’s

  Deceptive and Unfair Trade Practices Act (“FDUTPA”). (See Doc. 47.) Now Defendants

  move for summary judgment, contending that neither the Subject Advertisements nor

  Mr. Aaronson’s conduct during representation of Diamond Clients is unlawful. (Doc.

  115.) Briefing complete (see Docs. 133, 138), the matter is ripe.

                                   II.    LEGAL STANDARDS

         Summary judgment is appropriate only if the movant shows there is “no genuine

  dispute as to any material fact and that [it] is entitled to judgment as a matter of law.”

  Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). On issues for which

  the movant has the burden at trial, it must show the absence of a genuine issue of material

                                              -12-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 13 of 43 PageID 6592



  fact and support its motion with credible evidence demonstrating that no reasonable jury

  could find for the nonmoving party on the essential elements. Fitzpatrick v. City of Atlanta,

  2 F.3d 1112, 1115 (11th Cir. 1993) (citing United States v. Four Parcels of Real Prop. in Green

  & Tuscaloosa Ctys., 941, F.2d 1428, 1438 (11th Cir. 1991)).

         On issues for which the nonmovant would bear the burden of proof the movant

  has two options: (1) it may simply point out a lack of evidence to support the nonmoving

  party’s case; or (2) it may provide “affirmative evidence demonstrating that the

  nonmoving party will be unable to prove its case at trial.” Four Parcels, 941 F.2d at 1438

  (citing Celotex Corp., 477 U.S. at 325). “The burden then shifts to the nonmoving party,

  who must go beyond the pleadings and present affirmative evidence to show that a

  genuine issue of material fact exists.” Porter v. Ray, 461 F.3d 1315, 1320 (11th Cir. 2006)

  (citing Fitzpatrick, 2 F.3d at 1115–17).

         “A factual dispute is genuine ‘if the evidence is such that a reasonable jury could

  return a verdict for the nonmoving party.’” Four Parcels, 941 F.2d at 1437 (quoting

  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A court must view the evidence

  and all reasonable inferences drawn from the evidence in the light most favorable to the

  nonmovant, Battle v. Bd. of Regents, 468 F.3d 755, 759 (11th Cir. 2006), so that “when

  conflict arises between the facts evidenced by the parties, [the] court credit[s] the

  nonmoving party’s version,” Evans v. Stephens, 407 F.3d 1272, 1278 (11th Cir. 2005). Yet

  “[the] court need not permit a case to go to a jury . . . when the inferences that are drawn

  from the evidence, and upon which the nonmovant relies, are ‘implausible.’” Mize v.

  Jefferson City Bd. of Educ., 93 F.3d 739, 743 (11th Cir. 1996). “When opposing parties tell

                                               -13-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 14 of 43 PageID 6593



  two different stories, one of which is blatantly contradicted by the record, so that no

  reasonable jury could believe it, a court should not adopt that version of the facts for

  purposes of ruling on a motion for summary judgment.” Scott v. Harris, 550 U.S. 372, 380

  (2007).

                                         III.    ANALYSIS

            Defendants seek summary judgment on all four Counts. (See Doc. 115.) As for

  Count I, Defendants argue: (1) Diamond lacks what they call “statutory standing” to

  bring a claim under the Lanham Act; and (2) even if it had standing, Diamond cannot

  prove a false advertising claim. 4 (Id. at 5–19.) As for Counts II–IV, Defendants contend

  that the Florida Litigation Privilege bars Diamond’s reliance on any statements or acts in

  earlier arbitration proceedings to prove these claims and that Diamond cannot establish

  those claims. (Id. at 19–24.) Diamond counters there are genuine issues of material fact to

  preclude summary judgment and warrant a jury trial. (See Doc. 133.) The Court begins

  with the Lanham Act claim and then turns to the Florida law claims.

            A.    Count I: Lanham Act

            In addressing Diamond’s Lanham Act claim, Defendants first assert that Diamond

  does not have “statutory standing” to pursue this claim. (Doc. 115, pp. 5–9.) Defendants



           Defendants’ “statutory standing” label does not apply. As the Supreme Court
            4

  said in Lexmark, which Defendants rely on to support their argument, “We have on
  occasion referred to this inquiry as ‘statutory standing’ and treated it as effectively
  jurisdictional. That label is an improvement over the language of ‘prudential standing,’
  since it correctly places the focus on the statute. But it, too, is misleading, since ‘the
  absence of a valid (as opposed to arguable) cause of action does not implicate subject-
  matter jurisdiction . . . .” Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118,
  128 n.4 (2014) (citations omitted).
                                                -14-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 15 of 43 PageID 6594



  then argue that even if Diamond had “statutory standing,” Diamond has failed to show

  that (1) the Subject Advertisements are false or misleading; (2) the Subject

  Advertisements deceived anyone in the target audience; and (3) the Subject

  Advertisements had any material effect on consumers’ purchasing decisions. (Id. at 9–17.)

  But viewing the evidence and all reasonable inferences from the evidence in the light

  most favorable to Diamond, the Court finds that genuine issues of material fact exist on

  the Lanham Act claim so that summary judgment must be denied. 5

         Under the Lanham Act:

         (1) Any person who, on or in connection with any goods or services, or any
         container for goods, uses in commerce any word, term, name, symbol, or
         device, or any combination thereof, or any false designation of origin, false
         or misleading description of fact, or false or misleading representation of
         fact, which--
         ...

         (B) in commercial advertising or promotion, misrepresents the nature,
         characteristics, qualities, or geographic origin of his or her or another
         person’s goods, services, or commercial activities,

         shall be liable in a civil action by any person who believes that he or she is
         or is likely to be damaged by such act.

  15 U.S.C. § 1125(a). Protection under § 1125(a) “extends only to plaintiffs whose interests

  ‘fall within the zone of interests protected by’” the Lanham Act. Lexmark Int’l, Inc. v. Static



         5 Defendants first assert a “statutory standing” argument as to the Lanham Act
  claim—whether Diamond falls within the “zone of interests” and whether the Subject
  Advertisements proximately caused Diamond’s alleged injuries. (Doc. 115, pp. 5–19.)
  This arrangement puts the cart before the horse. As part of this “statutory standing”
  analysis requires determining whether the false or misleading advertisements
  proximately caused the plaintiff’s injury, the Court starts with whether the
  advertisements are false or misleading before analyzing the proximate causation prong
  of “statutory standing.” See Lexmark Int’l, 572 U.S. at 140.
                                               -15-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 16 of 43 PageID 6595



  Control Components, Inc., 572 U.S. 118, 129 (2014) (quoting Allen v. Wright, 468 U.S. 737,

  751 (1984)). This means that “a plaintiff must plead (and ultimately prove) an injury to a

  commercial interest in sales or business reputation proximately caused by the

  defendant’s misrepresentations.” Id. at 140. To establish that the defendant’s

  misrepresentations caused the injury:

         the plaintiff must show: “(1) the . . . statements were false or misleading; (2)
         the statements deceived, or had the capacity to deceive, consumers; (3) the
         deception had a material effect on the consumer’s purchasing decision; (4)
         the misrepresented service affects interstate commerce; and (5) [the
         plaintiff] has been, or likely will be, injured as a result of the false or
         misleading statement.”

  Duty Free Americas, Inc. v. Estee Lauder Cos., Inc., 797 F.3d 1248, 1277 (11th Cir. 2015)

  (alteration in original) (quoting Sovereign Military Hospitaller Order v. Fla. Priory of Knights

  Hospitallers, 702 F.3d 1279, 1294 (11th Cir. 2012)). The Court starts with the “zone of

  interests” inquiry. 6

                 1.       Zone of Interests

         The first question for the Court is whether Diamond’s asserted injuries—

  reputational harm and damages from lost sales (see Doc. 47, ¶¶ 58–64)—fall within the

  Lanham Act’s “zone of interests.” Section 1125(a) “authorizes suit by ‘any person who

  believes that he or she is likely to be damaged’ by a defendant’s false advertising.’”

  Lexmark Int’l, 572 U.S. at 129 (quoting § 1125(a)). “[T]o come within the zone of interests




         6Defendants don’t argue causation by way of these five enumerated elements of a
  false advertising claim. (See Doc. 115.) Rather, they argue causation before addressing any
  of these elements. (See id.) Defendants also don’t argue the merits of all five enumerated
  elements, so the Court confines this Order to the what Defendants argue.
                                               -16-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 17 of 43 PageID 6596



  in a suit for false advertising under § 1125(a), a plaintiff must allege an injury to a

  commercial interest in reputation or sales.” Id. at 131–32; see also id. at 137 (finding that

  the Lanham Act protects against injuries to lost sales and damage to business reputation).

         Defendants first contend that because Diamond is no longer seeking damages for

  reputational harm, that asserted harm cannot be a way for Diamond to come within the

  “zone of interests.” (Doc. 115, pp. 5–7.) But Diamond maintains that false accusations in

  the Subject Advertisements alleging Diamond’s engagement in conflicts of interest and

  other unlawful activities show that Diamond has suffered reputational harm—even if

  Diamond isn’t seeking monetary damages for this harm. (Doc. 133, pp. 9–10.) Given the

  Subject Advertisements, particularly those targeted at Diamond, the Court finds that a

  reasonable jury could find that any false accusations in the Subject Advertisements have

  harmed Diamond’s reputation. Cf. Lexmark Int’l, 572 U.S. at 138 (stating that a false

  advertising claim may arise “[w]hen a defendant harms a plaintiff’s reputation by casting

  aspersions on its business”).

         Defendants next argue, without support, that Diamond’s claimed monetary

  losses—unpaid promissory notes and maintenance fee obligations—aren’t covered by the

  Lanham Act as they represent an interest in “accounts receivables,” not lost sales. (Doc.

  115, pp. 6–7.) Yet Diamond contends that it has suffered monetary damages from unpaid

  obligations Diamond members contracted to pay Diamond in exchange for points, which

  also constitutes a loss of customers associated with these delinquent timeshare accounts.

  (Doc. 133, pp. 9–11.) As support, Diamond submitted a report from a damages expert,

  who opined these monetary losses from these delinquent payments amount to over $4.5

                                              -17-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 18 of 43 PageID 6597



  million. (See Doc. 115-15, pp. 15, 47–65.) Defendants make the unsupported contention

  these monetary losses aren’t covered by the Lanham Act as they represent only an interest

  in “accounts receivables.” (See Doc. 115, pp. 6–7). Absent authority to the contrary, the

  Court finds these unpaid obligations, coupled with the lost customers associated with

  these unpaid obligations, constitute “lost sales” that are a sufficient harm to maintain this

  false advertising claim. 7 (See Doc. 43, pp. 7–8 (rejecting this zone of interests argument in

  the motion to dismiss).)

         The Court finds that Diamond’s claimed injuries from damage to its business

  reputation and lost sales in the form of unpaid promissory notes and other fees—and the

  evidence it has presented to support those injuries at this stage (see Doc. 115-15)—place

  Diamond within the Lanham Act’s § 1125(a) zone of interests. See Lexmark Int’l, 572 U.S.

  at 137 (finding that the plaintiff’s “alleged injuries—lost sales and damage to its business

  reputation—are injuries to precisely the sorts of commercial interests the [Lanham] Act

  protects”).

                2.     False or Misleading Statements

         Next, the Court turns to the enumerated elements of the false advertising claim

  itself. “The first element of a false advertising claim is ‘satisfied if the challenged

  advertisement is literally false, or if the challenged advertisement is literally true, but



         7 Defendants also argue that “Diamond has abandoned any claim to lost sales and
  market share by refusing to allow discovery of any information that would allow
  Defendants an opportunity to quantify or dispute such claims.” (Doc. 115, p. 6.) Diamond
  counters that it did produce financial and other necessary documents. (Doc. 133, p. 9.) As
  a result, the Court finds Diamond has not abandoned its claim to lost sales—particularly
  given the evidence from Diamond’s damages expert. (See Doc. 115-15.)
                                              -18-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 19 of 43 PageID 6598



  misleading.’” Osmose, Inc. v. Viance, LLC, 612 F.3d 1298, 1308 (11th Cir. 2010) (quoting

  Johnson & Johnson Vision Care, Inc. v. 1–800 Contacts, Inc., 299 F.3d 1242, 1247 (11th Cir.

  2002)). To determine whether an advertisement is false or misleading, a court “must

  analyze the message conveyed in full context” and “view the face of the statement in its

  entirety.” Id. (quoting Johnson & Johnson, 299 F.3d at 1248). And although “[s]tatements of

  opinion are generally not actionable,” a statement of opinion may be actionable if it

  “fairly implies a [factual] basis.” Duty Free Americas, 797 F.3d at 1277 (alteration in

  original) (quoting Osmose, 612 F.3d at 1311).

         The Subject Advertisements appear or have appeared on the Firm Website: the text

  on the Homepage, the statements in the videos embedded on the Homepage, the text on

  the “How It Works” page, articles, and blogs. See supra Section II.A. Starting with the

  Homepage, the text first stated:

         But that’s not to say that you don’t have any leverage, any cards to play. At
         the Aaronson Firm, we focus on other ways to release your obligation. One
         in particular: Maintenance. Your developer has a fiduciary duty to manage
         the resorts in your best interest. Chances are, they’re in breach of that duty,
         in ways that are very obvious and easy to prove.

  (Doc. 133-5, p. 4.) It was modified later to say: “chances are good that your timeshare

  developer is exposed legally in ways that are relatively straightforward and provable.”

  (Doc. 133-5, pp. 6–7.) Defendants’ “How It Works” page also identified Defendants’

  approach to other vulnerabilities of timeshare developers: “But experienced, competent

  counsel will know how to exploit other points of vulnerability. For example, the

  developer may well be perpetrating an ongoing conflict of interest. Improper handling of

  trust funds are [sic] also a major issue. This is where the developer is most vulnerable.

                                              -19-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 20 of 43 PageID 6599



  This is where your leverage is.” (Doc. 133-5, p. 8.) Upon review, the Court finds that each

  advertisement claims that timeshare developers are vulnerable and exposed legally, such

  as by breaching fiduciary duties in handling maintenance of timeshare properties and

  perpetuating conflicts of interest. They also communicate that, as a result, there are

  obvious and provable ways for individuals to get out of their Timeshare Contracts.

         The Subject Advertisements also attack Diamond specifically. “Timeshare Traps”

  accuses Diamond of “endeavor[ing] to ‘revoke’ . . . deeds, a unilateral act utterly without

  legal authority, and impose a ‘points’ system conferring greater access based upon

  amount of points purchased.” (Doc. 133-23.) In “Diamond Resorts Timeshare

  Cancellation,” Defendants question the legality of Diamond’s points system—noting that

  “[i]f you’ve been hoodwinked into ‘purchasing’ your vacation, please feel free to contact

  us.” (Doc. 133-24.) And in the “Timeshare Conflict of Interest” blog, Defendants assert

  that Diamond perpetuates a conflict of interest and acts without legal authority in

  controlling the management of its resorts. (Doc. 132-2.) Examining each advertisement in

  its entirety, a message conveyed is that Diamond is engaging in unlawful activity and

  that readers should contact Defendants to discuss legal options about what they can do

  about it.

         Defendants seek to sidestep Diamond’s claim that the Subject Advertisements are

  false and misleading by claiming that some advertisements are accurate and by labeling

  the others as merely “opinion.” (Doc. 115, pp. 10–13.) The Court is unpersuaded. As it

  stands, genuine issues of material fact exist about whether the Subject Advertisements

  are “literally false” or “literally true but misleading.” This is in part because the record

                                              -20-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 21 of 43 PageID 6600



  belies Defendants’ claimed messages that vulnerabilities in the Timeshare Contracts exist

  that are obvious and easy to prove due to timeshare developers’ practices. For example,

  the record reveals that Defendants asserted the specific “easily provable” claims

  identified in the Subject Advertisements against Diamond in over thirty cases—but lost

  on those claims every time. (See Docs. 115-5, 115-6, 133-13, 133-14; see also Doc. 133-5, pp.

  4–9. 8) What is more, the record reveals that Mr. Aaronson could not sufficiently answer

  questions about how he could prove these “provable” claims or any of his accusations

  against Diamond—and his methods were never accepted by a judge or arbitrator. 9 (See

  Doc. 133-4, pp.77–78, 90–104, 127–131, 151–56; Doc. 133-15, pp. 178–208, 220–32.)

         Beyond this, Defendants’ claim that select phrases and statements are opinion, and

  not actionable, fails when the Court, as it must, views each Subject Advertisement in its

  full context. Although Defendants use equivocal phrases about timeshare developers’

  potential unlawful conduct such as “chances are” and “may well be,” the Subject

  Advertisements also contain more direct, unequivocal statements about the same

  conduct—even calling on readers to respond. (See, e.g., Doc. 133-5 (stating “[t]his is where



         8  Although Defendants submitted arbitration awards as exhibits to their Motion
  (see Docs. 115-4, 115-6), Defendants argued in their reply that all arbitration awards are
  inadmissible hearsay (see Doc. 138, p. 10 n.7). The Court disagrees with such a blanket
  assertion of hearsay. For example, to the extent Diamond offers these arbitration awards
  to show not the content of the awards but to prove Mr. Aaronson’s understanding of his
  asserted claims as easy, obvious, and provable, the arbitration awards would not be
  hearsay. As records generated in a quasi-judicial proceeding, they may be exempt under
  Fed. R. Evid. 803(6) or 803(8). And finally, the Court finds these records would be
  admissible under the Residual Exception. See Fed. R. Evid. 807.
          9 Defendants’ Diamond Clients also had no idea how Mr. Aaronson intended to

  prove these claims or any evidence he had to support them. (See Doc. 133-22, pp. 73–79;
  see also Doc. 115–19, pp. 128, 150; Doc. 115-20, pp. 98–115, 121.)
                                              -21-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 22 of 43 PageID 6601



  the developer is most vulnerable,” “[t]his is where your leverage is,” “experienced,

  competent counsel will know how to exploit other points of vulnerability,” and “you owe

  it to yourself to hire experienced, competent counsel”).) The Subject Advertisements also

  directly challenge the legality of Diamond’s conduct, stating “By what legal authority can

  they do anything at all to control the management of the resort?”; “maybe they can cite

  some legal authority for that one”; and “No one said that any of this is necessarily lawful.”

  (See Docs. 132-2, 133-24.) Some of these then end by inviting readers to call to discuss

  legal options. (See id.) So while there may be individual statements or phrases in the

  Subject Advertisements that are undeniably opinions or partly true, the Court finds that

  each Subject Advertisement also conveys a factual basis, not solely opinion.

         With this, the Court simply cannot agree with Defendants that a reasonable jury

  would find that the Subject Advertisements are mere assertions of opinion or suggestion.

  Let’s not forget these advertisements are authored by a lawyer and appear on his law

  firm’s website—a firm dedicated to timeshare cancellation. (See, e.g., Doc. 133-5.) They

  also directly accuse Diamond and other timeshare developers of committing fraud,

  perpetuating conflicts of interests, breaching fiduciary duties, and other unlawful

  activity. (See id. at 4–8; see also Docs. 133-23, 133-24.) In them, Defendants represent

  themselves as “experienced, competent counsel” and contend there are “obvious” and

  “easy to prove” claims that can be raised against timeshare developers. (See Doc. 133-5,

  pp. 4–6.) And finally, the Subject Advertisements call on readers to contact Defendants

  immediately for a free consultation, with an assurance that their legal problems are not

  insurmountable. (See, e.g., id.) Against this backdrop, the Court cannot find that no

                                              -22-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 23 of 43 PageID 6602



  genuine issues of material fact exist on the false and misleading nature of the Subject

  Advertisements.

                3.     Level of Deception

         Next, the Court tackles the second enumerated element: that the statements are

  deceptive. To have relief on a false advertising claim, the plaintiff must show that “the

  statements deceived, or had the capacity to deceive, consumers.” Sovereign Military

  Hospitaller Order, 702 F.3d at 1294. “The classification of an advertisement as literally false

  or true but misleading affects the [plaintiff’s] burden with respect to the element of

  consumer deception.” Osmose, 612 F.3d at 1318–19. If an advertisement is literally false,

  there is no requirement to present evidence of consumer deception. Id. But if an

  advertisement is merely misleading, then evidence must exist. Id. at 1319 (citing Johnson

  & Johnson, 299 F.3d at 1247). Evidence of deception must be “in the form of consumer

  surveys, market research, expert testimony, or other evidence.” Hickson Corp. v. N.

  Crossarm Co., 357 F.3d 1256, 1261 (11th Cir. 2004) (citing Johnson & Johnson, 299 F.3d at

  1247). And “[c]onsumer survey research often is a key part of a Lanham Act claim

  alleging that an advertisement is misleading or deceptive.” Id. (citing Johnson & Johnson *

  Merck Consumer Pharm. Co. v. Smithkline Beecham Corp., 960 F.2d 294, 298 (2d Cir. 1992)).

         The evidence Diamond proffered as evidence of deception is the report by Dr.

  Stewart, a consumer behavior expert, about his surveys to analyze the effect of the Subject

  Advertisements on viewers who are or were timeshare owners. (See Doc. 115-13

  (“Stewart Survey Report”).) In synthesizing the results of the surveys, Dr. Stewart

  concluded:

                                               -23-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 24 of 43 PageID 6603



                 The surveys . . . produce[ ] a pattern of responses that provides
         compelling evidence that the Aaronson websites communicate misleading
         information about the services provided by Aaronson and disparaging
         content about time share management companies. Across multiple items
         there are statistically significant differences between the responses offered
         by survey participants who saw one of the Aaronson websites and a control
         letter. In addition . . . the differences exceed levels that have been used by
         Courts in actions under the Lanham Act.
                 The results of the surveys make clear that the Aaronson Web pages
         communicate to a substantial number of consumers that Aaronson can
         assist them with cancellation of their timeshare property contract. In
         addition, the Aaronson Web site pages have the effect of diminishing the
         perception of timeshare companies among a substantial number of
         consumers and suggest to a substantial number of consumers that many
         timeshare property companies are engaged in unlawful practices. Finally,
         the Aaronson Web site pages say or suggest to a substantial number of
         consumers that they can get out of their timeshare property contract for any
         reason. Because the results regarding what the material communicated
         among respondents who saw the Aaronson [Web site pages] differ from the
         results obtained from respondents who saw a control letter, the results
         cannot be explained by respondents’ pre-existing beliefs. Rather, the
         Aaronson Web site pages are the cause of the beliefs expressed by a
         substantial number of respondents.
         ....
                 Finally, three items examined in the survey make clear that many
         respondents, and the consumers they represent, are likely to act on
         information that suggests they can stop making or withhold payments on
         their time share properties and that they would be likely to retain the law
         firm if there was a high probability that their timeshare developer was
         exposed legally in ways that are relatively straight-forward and provable.
                 Taken as a whole, the results reported here provide strong evidence
         that the Aaronson Web site pages mislead a substantial number of
         consumers regarding the services offered by Aaronson, communicate
         disparaging information to a substantial number of consumers, and will
         cause a substantial number of consumers to take action based on such
         misleading and disparaging information.

  (Id. at 30–32.)




                                             -24-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 25 of 43 PageID 6604



        Defendants challenge the design and results of the Stewart Survey Report to

  support their argument that Diamond cannot prove this element. 10 (Doc. 115, pp. 13–17.)

  First, Defendants argue, without support, that the relevant population Dr. Stewart should

  have surveyed is “timeshare owners who want to get out of their timeshares” rather than the

  population he defined as “adult consumers (age 18 years or more) in the United States

  who own or have ever owned a timeshare property.” 11 (See Doc. 115, p. 14; see also Doc.

  115-13, p. 8.) Yet viewing of the Subject Advertisements and Firm Website is not limited

  to those who already want to get out of their timeshares. Rather, they appear on the

  internet—accessible by almost anyone. And, according to Dr. Stewart, the Subject

  Advertisements tell their viewers how to cancel their Timeshare Contracts when they

  may not have otherwise known they could or when they did not currently desire to get

  out of their timeshares. (See Doc. 133-19, ¶¶ 6, 7.) So because access to the Subject

  Advertisements and Firm Website is not limited to Defendants’ suggested survey

  audience, the Court finds no reason to discredit the Stewart Survey Report based on the

  population used. 12



        10  Defendants did not file a Daubert motion to exclude the Stewart Survey Report,
  despite that they now contend that issues with it warrant the Court disregarding it. They
  also have not introduced their own consumer behavior expert.
         11 The only support proffered by Defendants for this assertion is that “Mr.

  Aaronson certainly does not cater to people in the market looking to buy more
  timeshares.” (Doc. 115, p. 14.) But neither the Subject Advertisements, the Firm Website,
  nor Defendants’ intake questionnaire screen for purposes of future intent about timeshare
  purchasing. (See Doc. 135-1.)
         12 Dr. Stewart also asserts that “the population definition employed in the survey

  is consistent with the definition that would necessarily be used for media scheduling
  purposes by an advertiser.” (Doc. 133-19, ¶ 8.) Defendants have offered nothing to
  counter this basis for the relevant population Dr. Stewart used for his surveys.
                                             -25-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 26 of 43 PageID 6605



         Second, Defendants challenge the Stewart Survey Report’s conclusions about

  deception because none of the deception rates for relevant questions exceeded

  Defendants’ 20% threshold for deception. (Doc. 115, pp. 14–17.) In support, Defendants

  pick out the questions they find relevant and assert that the deception rates evinced by

  the results from those questions are 11%, 14%, 6%, 8%, 4%, 1%, 12%, and 0%—“after

  netting out the ‘noise.’” 13 (Id. at 15.) Defendants then conclude that the Stewart Survey

  Report shows a lack of deception from the Subject Advertisements. (Id. at 15–17.) But this

  attack twice fails.

         First, while Defendants cite several non-binding cases for the proposition that 20%

  is the threshold deception rate sufficient to show deception (see id. at 13–15), Defendants

  ignore many cases finding percentages less than 20% sufficient, significant, and

  meaningful. See, e.g., Novartis Consumer Health, Inc. v. Johnson & Johnson–Merck Consumer

  Pharm. Co., 290 F.3d 578, 594 (3d Cir. 2002) (citing cases finding that 7.5%, 9–10%, and 15–

  20% deception rates were sufficient and significant for evidence of confusion).

  Defendants’ conclusions about the deception rates from the Stewart Survey Report

  contradict the conclusions reached by Dr. Stewart—the only consumer behavior expert

  here. (See Docs. 115-13, 133-19.) According to Dr. Stewart, the results to some questions

  referenced by Defendants were less than 20% but still “statistically significant,” and

  Defendants improperly calculated results to others that actually exceed 20%. (See Doc.



         13 By “netting out the noise,” Defendants mean that their deception rates were
  calculated by subtracting the control group percentages from the test group percentages.
  (See Doc. 115, p. 14 n.10.) But according to Dr. Stewart, this is only appropriate for certain
  questions. (Doc. 133, p. 24; Doc. 113-19, ¶¶ 9–11.)
                                              -26-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 27 of 43 PageID 6606



  115-13, pp. 27–30; Doc. 133-19, ¶¶ 9–11.) Given Dr. Stewart’s calculations and

  conclusions, the Court is unpersuaded by Defendants’ interpretation of the survey

  results—particularly with no expert for Defendants to opine on the accuracy and

  significance of the Stewart Survey Report. 14

         Ultimately, while Defendants’ challenges may be fodder for attacking Dr.

  Stewart’s calculations or his conclusions about the significance of the results, the Court

  finds that Diamond has presented sufficient evidence of deception so summary judgment

  cannot be granted. 15

                4.        Material Effect

         Next up is the third enumerated element: that the advertisements had a material

  effect on consumers’ purchasing decisions. “To succeed on a claim of false advertising,

  the plaintiff must establish that ‘the defendant’s deception is likely to influence the

  purchasing decision.’” Johnson & Johnson, 299 F.3d at 1250 (quoting Cashmere & Camel Hair




         14  Defendants raise two other attacks on the Stewart Survey Report in their Motion:
  (1) Diamond failed to produce the respondents’ own words to the open-ended questions,
  so Defendants cannot verify Dr. Stewart’s results; and (2) Questions 5 is leading, which
  “taint[s] the probative value of [Question] 5a.” (Doc. 115, pp. 16–17.) But Diamond says
  that it produced the raw data to the open-ended questions on September 30, 2018, and
  that Question 5 is not leading. (Doc. 133, pp. 24–25; see also Doc. 133-19, ¶ 12 (Dr. Stewart’s
  declaration stating that Question 5 is not leading).) So the Court finds that these
  challenges also fail to change the Court’s view that the Stewart Survey Report suffices to
  preclude summary judgment.
          15 Moreover, because evidence of deception is only required when the statements

  at issue are literally true but misleading, see Osmose, 612 F.3d at 1319, any flaws in the
  Stewart Survey Report would not entitle Defendants to summary judgment on the false
  advertisement claim at this stage because a reasonable jury could still find that the Subject
  Advertisements are literally false, eliminating the need for Diamond to present evidence
  of deception. See supra Subsection III.A.2; see also Osmose, 612 F.3d at 1319.
                                               -27-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 28 of 43 PageID 6607



  Mfrs. Inst. v. Saks Fifth Ave., 284 F.3d 302, 311 (1st Cir. 2002)). This element must be

  established even when a court finds that the advertisement is false. Id. And, “[a] plaintiff

  may establish this materiality requirement by proving that ‘the defendants

  misrepresented an inherent quality or characteristic of the product.’” Id. (quoting Nat’l

  Basketball Ass’n v. Motorola, Inc., 105 F.3d 841, 855 (2d Cir. 1997)).

         Defendants contend that the lack of direct evidence showing that any of

  Defendants’ Diamond Clients stopped making payments to Diamond or initiated

  arbitrations against Diamond based solely on the Subject Advertisements precludes

  Diamond from establishing this element. (Doc. 115, pp. 17–19.) But this assertion

  overlooks the circumstantial evidence in the record that could show that the Subject

  Advertisements influenced the “purchasing decisions” of people exposed to them—so

  this element survives summary judgment. For example, Diamond’s damages expert’s

  report shows a breakdown of the temporal correlation between when Diamond members

  retained Defendants and when they stopped making payments owed under their

  Timeshare Contracts. (See Doc. 115-15, pp. 15, 48–65.) There is also evidence that many of

  Defendants’ Diamond Clients found Defendants through the Firm Website—where the

  Subject Advertisements were found. (See Doc. 133-9.) So a reasonable jury could find that

  something in the Subject Advertisements influenced the decision to stop making

  payments or to pursue arbitration.

         Evidence also exists that the Subject Advertisements misrepresented the quality of

  Diamond and other timeshare developers’ services and the legality of their conduct in

  performing those services. There are genuine issues of material fact on the literal falsity

                                                -28-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 29 of 43 PageID 6608



  or misleading nature of the Subject Advertisements as they relate to these representations

  (and Defendants’ ability to assist timeshare owners in cancelling their contracts). See supra

  Subsection III.A.2. The Stewart Survey Report also suggests that the Subject

  Advertisements “mislead a substantial number of consumers regarding the services

  offered by Aaronson, communicate disparaging information to a substantial number of

  consumers, and will cause a substantial number of consumers to take action based on

  such misleading and disparaging information.” (Doc. 115-13, p. 32.) And to the extent a

  reasonable jury finds that the Subject Advertisements misrepresented the quality of

  Diamond’s timeshares and business practices, they could find the materiality

  requirement satisfied. See Johnson & Johnson, 299 F.3d at 1250 (stating that materiality is

  shown “by proving that ‘the defendants misrepresented an inherent quality or

  characteristic of the product.’” (quoting Nat’l Basketball Ass’n, 105 F.3d at 855)).

         The Court finds that genuine issues of material fact exist so a reasonable jury could

  find that the Subject Advertisements deceived or are likely to deceive viewers of the

  Subject Advertisements and this deception influenced or is likely to influence their

  timeshare purchasing decisions. So Defendants’ argument for this materiality

  requirement does not warrant summary judgment.

                5.     Causation

         Last for the Lanham Act claim, the Court tackles whether the Subject

  Advertisements proximately caused Diamond’s claimed damages. To establish that the

  defendant’s misrepresentations caused the injury:



                                               -29-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 30 of 43 PageID 6609



         the plaintiff must show: “(1) the . . . statements were false or misleading; (2)
         the statements deceived, or had the capacity to deceive, consumers; (3) the
         deception had a material effect on the consumer’s purchasing decision; (4)
         the misrepresented service affects interstate commerce; and (5) [the
         plaintiff] has been, or likely will be, injured as a result of the false or
         misleading statement.”

  Duty Free Americas, 797 F.3d at 1277 (alteration in original) (quoting Sovereign Military

  Hospitaller Order, 702 F.3d at 1294). And to prevail under the Lanham Act, the false

  advertisements must cause a plaintiff’s injuries. Lexmark Int’l, 572 U.S. at 132. This means

  that a court must determine “whether the harm alleged has a sufficiently close connection

  to” the false advertisements. Id. at 133. Thus, “a plaintiff suing under § 1125(a) ordinarily

  must show economic or reputational injury flowing directly from the deception wrought

  by the defendant’s advertising,” which “occurs when deception of consumers causes

  them to withhold trade from the plaintiff.” Id.

         For starters, because genuine issues of material fact exist over whether the Subject

  Advertisements are false or misleading, deceived or can deceive, and had any material

  effect on consumer’s purchasing decision—in other words, whether a Lanham Act

  violation has occurred—it follows that the Court cannot decide at this stage whether a

  Lanham Act violation caused any of Diamond’s claimed damages. Summary judgment

  is unwarranted on that basis alone.

         Moreover, Defendants’ contentions that none of the Subject Advertisements

  expressly direct viewers to stop making payments to Diamond or to initiate legal action

  and that no direct evidence exists that Defendants’ Diamond Clients stopped payments

  or began arbitration proceedings based solely on the Subject Advertisements miss the


                                              -30-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 31 of 43 PageID 6610



  mark on causation. 16 (See Doc. 115, pp. 7–9.) While direct evidence is lacking, Diamond

  has competent circumstantial evidence to show that a reasonable jury could find that the

  Subject Advertisements proximately caused Diamond’s alleged injuries.

         First, the Subject Advertisements appear or have appeared on the Firm Website,

  and there is testimony from some of Defendants’ Diamond Clients that they viewed the

  Firm Website and that, in at least two instances, they watched the videos. (See Doc. 115-

  19, pp. 56, 85–86; Doc. 115-20, pp. 52–55, 91–94; see also, e.g., Doc. 115-22, pp. 12–13.)

  Second, Google Analytics of the Firm Website show that the Subject Advertisements were

  viewed thousands of times, revealing the widespread exposure to the Subject

  Advertisements. (See Doc. 133-7.) Third, for the near eighty client matters associated with

  Defendants’ Diamond Clients who retained Defendants through the Firm Website (and

  were exposed to the Subject Advertisements), those Diamond Clients ceased paying

  Diamond within a thirty-day period before retaining Defendants for eleven matters and

  after retaining Defendants in another twenty matters. 17 (See Docs. 133-9–133-11; see also



         16 Defendants’ argument on proximate causation also fails to address Diamond’s
  assertions about reputational harm. To the extent the jury finds that the accusations in
  the Subject Advertisements harmed Diamond’s reputation, there is no question about
  proximate causation. See Lexmark Int’l, 572 U.S. at 138 (“When a defendant harms a
  plaintiff’s reputation by casting aspersions on its business, the plaintiff’s injury flows
  directly from the audience’s belief in the disparaging statements.”) Moreover, if a jury
  determined that the Subject Advertisements contained known falsehoods, proximate
  causation could easily follow. See id. (“[A] defendant who ‘seeks to promote his own
  interests by telling a known falsehood to or about the plaintiff or his product’ may be said
  to have proximately caused the plaintiff’s harm.” (quoting Bridge v. Phoenix Bond & Indem.
  Co., 553 U.S. 639, 657 (2008))).
         17 Diamond asserts that these percentages reveal that “nearly 40% of Defendants’

  Diamond clients generated by the website stopped paying Diamond just before or after
  hiring them.” (Doc. 133, p. 27.)
                                              -31-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 32 of 43 PageID 6611



  Doc. 115-15.) Last, the Stewart Survey Report states that the Subject Advertisements are

  likely to cause viewers to hire Defendants and to stop making payments on their

  Timeshare Contracts. (See Doc. 115-13, pp. 30–32.) This demonstrates disputed facts exist

  for a jury to sort out on causation.

         Beyond this, Defendants cite no authority to support their contention that false

  advertisements must expressly tell viewers to withhold trade from a plaintiff or that the

  false advertising must be the only reason behind a consumer’s actions for a plaintiff to

  prevail on a false advertising claim. (See Doc. 115.) Courts have found that causation just

  requires that the false advertising proximately cause the claimed injury—it need not be

  the only cause or even the predominant cause of the injury. See J & M Turner, Inc. v.

  Applied Bolting Tech. Prods., Inc., No. CIV.A. 96-5819, 1997 WL 83766, at *5 (E.D. Pa. Feb.

  19, 1997). Because Diamond has presented circumstantial evidence raising genuine issues

  of material fact on causation, particularly when viewed in terms of Diamond’s best case,

  summary judgment cannot be granted. 18

         B.     Counts II–IV: Florida Law Claims

         Having found that the Lanham Act claim survives summary judgment, the Court

  turns to Diamond’s three Florida law claims. Defendants seek summary judgment on two



         18 Lumped in with Defendants’ causation argument is an assertion that Diamond
  must show that Diamond and Defendants are marketplace competitors under the
  commercial speech test espoused in Tobinick v. Novella, 848 F.3d 935, 950–51 (11th Cir.
  2017), because Diamond has abandoned its claim for reputational damages. (Doc. 115,
  pp. 8–9.) But although Diamond is not seeking monetary damages for reputational harm,
  Diamond has maintained its allegation that it has suffered reputational harm. (See Doc.
  133, pp. 15–16.) So nothing has changed since the Court rejected this argument in its order
  on Defendants’ motion to dismiss. (Doc. 43, p. 6.)
                                             -32-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 33 of 43 PageID 6612



  grounds: (1) Florida’s litigation privilege; and (2) Diamond’s lack of evidence to satisfy

  each claim. (Doc. 115, pp. 19–24.) The Court addresses these.

                1.     Florida’s Litigation Privilege 19

         First is Defendants’ claim of Florida’s litigation privilege. Florida’s litigation

  privilege provides absolute immunity to statements or acts: (1) made or committed in

  judicial or quasi-judicial proceedings; and (2) “connected with, or relevant or material to,

  the cause in hand or subject of inquiry.” DelMonico v. Traynor, 116 So. 3d 1205, 1212 (Fla.

  2013) (quoting Myers v. Hodges, 44 So. 357, 361 (1907)). “The mere existence of litigation

  ‘does not attach the privilege to every communication . . . ; rather, the communication

  must be analyzed in light of its relation to the litigation.’” Braxton Techs., LLC v. Ernandes,

  No. 6:09-cv-804-Orl-28GJK, 2010 WL 11623673, at *4 (M.D. Fla. Apr. 22, 2010) (quoting N.

  Star Capital Acquisitions, LLC v. Krig, 611 F. Supp. 2d 1324, 1331 (M.D. Fla. 2009)). “Florida

  courts have been reluctant to endorse a wholesale extension of the litigation privilege to

  those communications that have some relation to subsequent litigation.” Id.

         From that, Florida courts have curbed extension of the litigation privilege to

  conduct “‘in the course of judicial proceedings’ so long as the conduct has ‘some relation

  to or connection with the subject of inquiry’” and “to conduct that is ‘necessarily

  preliminary’ to judicial proceedings.” AGM Invs., LLC v. Bus. Law Grp., PA, 219 So. 3d 920,

  924 (Fla. 2d DCA 2017) (citations omitted); see also Braxton Techs., LLC, 2010 WL 11623673,



         19Because advertising is not required by or even related to any arbitration
  proceedings, Florida’s litigation privilege could only apply to Diamond’s Florida law
  claims to the extent that they are based on Defendants’ conduct while representing
  Diamond Clients. (See Doc. 43, pp. 15–16.)
                                               -33-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 34 of 43 PageID 6613



  at *4. Conduct that is “necessarily preliminary” to a judicial proceeding is limited to pre-

  suit communications that are a statutory or contractual condition precedent to suit. See,

  e.g., Pledger v. Burnup & Sims, Inc., 432 So. 2d 1323, 1327 (Fla. 4th DCA 1983) (declining to

  extend absolute immunity to pre-litigation settlement efforts); see also Trent v. Mortg. Elec.

  Registration Sys., Inc., 618 F.Supp.2d 1356, 1361 (M.D. Fla. 2007) (declining to extend the

  litigation privilege to pre-suit communications not required by law), aff’d, 288 F. App’x

  571 (11th Cir. 2008). 20

         Defendants assert that Florida’s litigation privilege bars Diamond’s reliance on

  any statements or acts during earlier arbitration proceedings as support for Diamond’s

  Florida law claims. (Doc. 115, pp. 19–20.) Although Defendants identified no specific acts

  or statements to which the privilege applies in their Motion, Defendants assert in their

  reply that the privilege applies to:

         Doc. 133-12 (Sandy Royce testimonial statements in a deposition attendant
         to an arbitration proceeding); Doc. 133-13 (Statement of Claim filed in
         arbitration proceedings); Doc. 133-14 (numerous arbitration awards); Doc.
         133-16 (Diamond’s Answer and Counter-Statement of Claim in Hardisty
         arbitration proceeding); Doc. 133-17 (Motion for Leave to Withdraw as
         Counsel in Hardisty arbitration proceeding); Doc. 133-18 (Sorenson
         arbitration award); Doc. 133-20 (transcript for Kay Gutierrez arbitration
         hearing); Doc. 133-21 (transcript for Nancy Johnson arbitration hearing);
         Doc. 115-19 (deposition testimony in this lawsuit of Ms. Hardisty
         concerning statement[s] that are relevant to her representation by Mr.
         Aaronson and that were made in connection with her arbitration
         proceeding, specifically statements relating to instructions regarding
         whether to continue payments to Diamond); Doc. 115-20 (deposition
         testimony in this lawsuit of Dr. Feldman concerning statement[s] that are
         relevant to his representation by Mr. Aaronson and that were made in

         20While unpublished opinions are not binding precedent, they may be considered
  persuasive authority. See 11th Cir. R. 36-2; see also United States v. Almedina, 686 F.3d 1312,
  1316 n.1 (11th Cir. 2012).
                                               -34-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 35 of 43 PageID 6614



         connection with his arbitration proceeding, specifically statements relating
         to instructions regarding whether to continue payments to Diamond); and
         any and all other statements or acts that were made or committed in the
         course of, or necessarily preliminary to, any prior Diamond arbitration
         proceeding and were connected with, or relevant or material to, the cause
         in hand or subject of inquiry.

  (Doc. 138, pp. 10–11 (footnotes omitted).) On review, the Court finds that Defendants

  have not met their burden of establishing that the litigation privilege applies to all the

  acts and statements listed. 21

         Defendants’ assertion of the litigation privilege faces two problems at this stage of

  the proceedings. The first is a procedural error. Defendants’ Motion was silent on the

  statements or acts they claim are protected by the litigation privilege (see Doc. 115, pp.

  19–20), so Defendants tried to supply that information for first time in their reply (see Doc.

  138, pp. 10–11). 22 But new facts presented for the first time in a reply fail to provide a

  proper basis upon which to grant the Motion. See Procaps S.A. v. Patheon Inc., 141 F. Supp.

  3d 1246, 1293 (S.D. Fla. 2015) (“It is well established that a party cannot for the first time

  in a reply memorandum . . . assert new factual arguments to support a summary

  judgment motion.”). And because Defendants failed to argue the application of the

  litigation privilege to specific statements and acts in their Motion (thereby providing




         21   Florida’s litigation privilege is an affirmative defense. Jackson v. BellSouth
  Telecomms., 372 F.3d 1250, 1277 (11th Cir. 2004) (citing Am. Nat’l Title & Escrow of Fla., Inc.
  v. Guarantee Title & Trust Co., 810 So. 2d 996, 998 (Fla. 2d DCA 2002)). So Defendants bear
  the burden of proving its applicability.
           22 This goes against the purpose of a reply brief. See Tardif v. People for the Ethical

  Treatment of Animals, No. 2:09-cv-537-FtM-29SPC, 2011 WL 2729145, at *2 (M.D. Fla. July
  13, 2011) (“The purpose of a reply brief is to rebut any new law or facts contained in the
  . . . response to a request for relief before the Court.”).
                                               -35-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 36 of 43 PageID 6615



  Diamond the opportunity to rebut the application of the privilege), Defendants have

  failed to prove their entitlement to the privilege. So on that basis alone, Defendants are

  not entitled to summary judgment on their assertion of Florida’s litigation privilege.

         Second, had Defendants provided the list of statements and acts in their Motion,

  it is not clear that all the statements listed fall under the litigation privilege. While

  Defendants’ statements made during arbitration proceedings and in documents filed as

  part of those arbitration proceedings fit within the privilege, there is a factual dispute on

  when Mr. Aaronson made statements to his clients about continuing payments to

  Diamond and whether those statements were necessarily preliminary to or sufficiently

  related to any arbitration proceedings. See AGM Invs., LLC, 219 So. 3d at 924; see also

  Braxton Techs., LLC, 2010 WL 11623673, at *2–4. Defendants’ assertion that such

  statements “were made in connection with [an] arbitration proceeding” is not enough to

  determine whether Defendants may have absolute immunity for them. See Braxton Techs.,

  LLC, 2010 WL 11623673, at *4 (“Florida courts have been reluctant to endorse a wholesale

  extension of the litigation privilege to those communications that have some relation to

  subsequent litigation.”). The Court denies Defendants’ wholesale adoption of Florida’s

  litigation privilege on Diamond’s Florida law claims premised on Defendants’ conduct

  during representation. The availability of the privilege will need to be determined at trial

  on the specific circumstances of the statements.

                2.     Count II: Tortious Interference with Contractual Relationship

         Addressing the merits of the Florida law claims, the Court starts with Diamond’s

  tortious interference claim. To establish a tortious interference claim under Florida law,

                                              -36-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 37 of 43 PageID 6616



  a plaintiff must show that (1) a contract exists; (2) the defendant knew about the contract;

  (3) the defendant intentionally procured a breach of the contract; (4) there is no

  justification or privilege for the breach; and (5) the plaintiff suffered damages from the

  breach. Johns Enters. of Jacksonville, Inc. v. FPL Grp., Inc., 162 F.3d 1290, 1321 (11th Cir. 1998)

  (citing Fla. Tel. Corp. v. Essig, 468 So. 2d 543, 544 (Fla. 5th DCA 1985)). And a plaintiff must

  allege that the defendant is a third-party—not a party to the contract or an agent of a

  contracting party. Abruzzo v. Haller, 603 So. 2d 1338, 1339–41 (Fla. 1st DCA 1992). “[A]n

  agent generally cannot be held liable for tortiously interfering with the contract of its

  principle because the agent is privileged to act in the best interest of the principle.” Bray

  & Gillespie Mgmt. LLC v. Lexington Ins. Co., 527 F. Supp. 2d 1355, 1367–68 (M.D. Fla. 2007)

  (citing Sloan v. Sax, 505 So. 2d 526, 528 (Fla. 3d DCA 1987)).

         “However, an agent’s ‘privilege to interfere’ with the contracts of its principal is

  not absolute.” Westgate Resorts, Ltd. v. Castle Law Grp, P.C., No. 6:17-cv-1063-Orl-31DCI,

  2017 WL 6512552, at *3 (M.D. Fla. Dec. 20, 2017) (citing Sloan, 505 So. 2d at 528). “The

  privilege is divested when the defendant acts solely with ulterior purposes and the advice

  is not in the principal’s best interest.” Rudnick v. Sears, Roebuck & Co., 358 F. Supp. 2d 1201,

  1206 (S.D. Fla. 2005) (quoting O.E. Smith’s Sons, Inc. v. George, 545 So. 2d 298, 299 (1st DCA

  1989)). But “[a] qualified privilege to interfere is not negated by concomitant evidence of

  malice. It is only when malice is the sole basis for interference that it will be actionable.”

  McCurdy v. Collis, 508 So. 2d 380, 383 (Fla. 1st DCA 1987). “In other words, the party must

  be interfering solely out of spite, to do harm, or for some other bad motive.” Ernie Haire

  Ford, Inc. v. Ford Motor Co., 260 F.3d 1285, 1294 n.9 (11th Cir. 2001) (citations omitted).

                                                 -37-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 38 of 43 PageID 6617



         Diamond’s tortious interference claim starts with the Subject Advertisements.

  (See Doc. 47, ¶ 72.) Defendants attack this by asserting that “[t]he advertising itself did

  not cause anyone to discontinue payments to Diamond.” (Doc. 115, p. 21.) But, as

  discussed above, there are genuine issues of material fact about whether the Subject

  Advertisements caused Diamond members to stop paying Diamond. See supra Section

  III.A. Thus, the Court cannot grant summary judgment on the tortious interference claim

  to the extent that it turns on the Subject Advertisements.

         Diamond also bases this claim on Mr. Aaronson’s advice and instructions to his

  Diamond Clients to stop making payments to Diamond. (See Doc. 47, ¶ 73.) Mr. Aaronson

  admits that he advised at least one of his Diamond Clients to discontinue payments to

  Diamond: Ms. Hardisty. (Doc. 115, p. 21.) But there is also evidence that Mr. Aaronson

  advised at least one other couple to stop making payments: the Feldmans. (See Doc. 115-

  20, pp. 115–16, 124.) So the question that remains for the Court is whether this advice is

  privileged.

         For the Hardistys, Defendants assert Mr. Aaronson was privileged to give this

  advice because: (1) he was acting as their agent; (2) it was honest; and (3) the advice was

  in their best interests given the Hardistys’ financial situation. (Doc. 115, pp. 21–22.) But

  whether Mr. Aaronson’s claim holds water is questionable because the Hardistys were

  then sued by Diamond for these delinquent payments—after which Mr. Aaronson

  withdrew from representing them. (See Doc. 133-16; see also Doc. 115-20, pp. 65, 138, 146.)

  And Mr. Aaronson gave this advice knowing that Diamond had successfully counter-

  claimed against some of his other Diamond Clients for delinquent payments. (See Doc.

                                              -38-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 39 of 43 PageID 6618



  133-14, pp. 1–16 (Gutierrez); id. at 18–38 (Feldmans); id. at 50–61 (Johnson) 23; see also Doc.

  115-20.) Mr. Aaronson also failed to explain his motivation behind the advice he gave the

  Feldmans about ceasing payments—in other words, he has not shown this advice was

  justified or privileged. 24

         The Court finds that genuine issues of fact exist about Mr. Aaronson’s motivation

  to advise his Diamond Clients to cease paying Diamond. As his privilege claim hinges on

  these disputed facts, summary judgment cannot be granted on Diamond’s tortious

  interference claim based on Mr. Aaronson’s advice. See McCurdy, 508 So. 2d at 383

  (“Where the circumstances surrounding the statement are in dispute, the question of

  qualified privilege is a factual determination for resolution by the jury.”).

                 3.      Count III: Trade Libel

         Next, the Court addresses Diamond’s trade libel claim. To establish a trade libel

  claim under Florida law, a plaintiff must show: (1) a falsehood; (2) that has been

  published or communicated to a third person; (3) when a defendant-publisher knows or

  reasonably should know that it will likely result in inducing others not to deal with

  plaintiff; (4) the falsehood plays a material and substantial part in inducing others not to



         23  As discussed above, Defendants object to the arbitration awards as inadmissible
  hearsay. (See Doc. 138, p. 10 n.7.) But the Court disagrees. See supra note 8.
          24 Florida courts consider the privilege to interfere as an affirmative defense for

  claims of tortious interference with contractual relationships. See Special Purpose Accounts
  Receivable Co-op Corp. v. Prime One Capital Co., 125 F. Supp. 2d 1093, 1104 (S.D. Fla. 2000)
  (citing Abele v. Sawyer, 750 So. 2d 70, 75 (Fla. 4th DCA 1999)). As a result, “Florida courts
  have discussed this defense within a burden-shifting framework. That is, once a plaintiff
  has made a prima facie case of tortious interference with a business relationship, the
  burden shifts to the defendant to show that his interference was lawful.” Id. (citations
  omitted).
                                               -39-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 40 of 43 PageID 6619



  deal with plaintiff; and (5) special damages proximately resulting from the published

  falsehood. See Border Collie Rescue, Inc. v. Ryan, 418 F. Supp. 2d 1330, 1348 (M.D. Fla. 2006)

  (citations omitted).

         Defendants challenge Diamond’s trade libel claim based on a lack of evidence that

  the Subject Advertisements proximately caused Diamond’s arbitration costs and fees and

  the unpaid timeshare promissory notes and other fees under the Timeshare Contracts.

  (Doc. 115, pp. 22–23.) Defendants contend that Mr. Aaronson’s Diamond Clients had their

  own reasons for stopping payments and that too many intervening steps stand between

  the Subject Advertisements and the arbitrations to show that the Subject Advertisements

  proximately caused Diamond’s damages. (Id.) Summary judgment on this claim is

  denied.

         As Defendants’ attack on Diamond’s trade libel claim stands on the same evidence

  and argument about proximate causation that Defendants raised against Diamond’s

  Lanham Act claim, it fails for the same reason. See supra Section III.A. Because genuine

  issues of material fact exist about whether the Subject Advertisements proximately

  caused Defendant’s Diamond Clients to stop making payments and to pursue arbitration

  claims against Diamond, Defendants are not entitled to summary judgment on

  Diamond’s trade libel claim.

                4.       Count IV: FDUTPA

         Finally, the Court addresses Diamond’s FDUTPA claim. FDUTPA declares

  unlawful “unfair or deceptive acts or practices” committed “in the conduct of any trade

  or commerce.” Fla. Stat. § 501.204(1). A FDUTPA claim has three elements: “(1) a

                                              -40-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 41 of 43 PageID 6620



  deceptive act or unfair practice; (2) causation; and (3) actual damages.” Dolphin LLC v.

  WCI Cmtys., Inc., 715 F.3d 1243, 1250 (11th Cir. 2013) (citations omitted). “Under

  FDUTPA, ‘actual damages’ do not include consequential damages, precluding recovery

  of future lost profits.” Siever v. BWGaskets, Inc., 669 F. Supp. 2d 1286, 1294 (M.D. Fla. 2009)

  (citations omitted). But lost profits already suffered constitute “actual damages” for

  purposes of FDUTPA. See Factory Direct Tires Inc. v. Cooper Tire & Rubber Co., No. 3:11-cv-

  255-RV/EMT, 2011 WL 13117118, at *7 (N.D. Fla. Oct. 24, 2011) (“[Plaintiff] is not seeking

  future lost profits, but rather the lost profits that it has already suffered. It would appear

  that such damages constitute ‘actual damages’ under FDUTPA.”).

         Defendants attack the FDUTPA claim by arguing that Diamond has suffered no

  “actual damages” and that causation is lacking. (Doc. 115, pp. 23–24.) But the Court finds

  that Diamond’s FDUTPA claim survives. As for actual damages, Diamond has claimed

  damages based on the unpaid promissory notes, maintenance fees, and other timeshare

  fees that Defendants’ Diamond Clients contracted to pay in exchange for timeshare

  ownership. 25 These are not the speculative damages or future lost profits precluded

  under FDUTPA. Instead, they are actual lost profits that Diamond has suffered,

  recoverable under FDUTPA. See Factory Direct Tires Inc., 2011 WL 13117118, at *7.

  Regarding causation, the Court has repeatedly stated that genuine issues of material fact

  remain. See supra Section III.A; see also supra Subsections III.B.1–3.




         25Diamond also asserts that it seeks injunctive relief for this FDUTPA claim.
  (Doc. 133, p. 30.)
                                               -41-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 42 of 43 PageID 6621



         Ultimately, “[t]he success of [a plaintiff’s] . . . FDUTPA claim[ ] is tied to the federal

  Lanham Act claim[ ] for . . . false advertising.” See Sovereign Military Hospitaller Order, 702

  F.3d at 1276 (citing Nat. Answers, Inc., 529 F.3d at 1333). As the Court could not grant

  Defendants’ request for summary judgment on the false advertising claim, Defendants’

  request for summary judgment on the FDUTPA claim is likewise denied. 26

                                       IV.    CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED:

         1.     Defendants’ Motion for Summary Judgment (Doc. 115) is DENIED.

         2.     This matter will go to trial on all Counts.

         DONE AND ORDERED in Chambers in Orlando, Florida, on March 5, 2019.




         26 Defendants’ also asserted the following new arguments for the first time in their
  reply: (1) the Single Publication/Single Action Rule, which Defendants use to argue that
  “to the extent that any one of Diamond’s Florida law claims fail, they all fail” (see Doc.
  138, p. 11); and (2) “Mr. Aaronson is entitled to summary judgment on all the damages
  that have allegedly arisen from those individuals as to which Diamond has introduced
  no such evidence” (see id. at 15). But the Court has not considered these arguments as
  they are not properly before the Court. See Grasso v. Grass, 131 F. Supp. 3d 1303, 1309
  (M.D. Fla. 2015) (“District Courts, including this one, ordinarily do not consider
  arguments raised for the first time on reply.” (quoting Allah El v. Avesta Homes, No. 8:11-
  cv-2192-T-33TGW, 2012 WL 515912, at *3 (M.D. Fla. Feb. 16, 2012))); see also United States
  v. Whitesell, 314 F.3d 1251, 1256 (11th Cir. 2002) (noting that courts need not address issues
  raised for first time in reply brief).
                                                -42-
Case 6:17-cv-01394-RBD-DCI Document 161 Filed 03/05/19 Page 43 of 43 PageID 6622




  Copies to:
  Counsel of Record




                                      -43-
